 

Exhibit 10.93

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is effective this              day of
August, 2010, between Comstock Homebuilding Companies, Inc. (the “Employer”) and
Joseph M. Squeri (the “Executive”).

WITNESSETH

WHEREAS, the Board of Directors of the Employer (the “Board”) wishes to employ
the Executive on the terms and conditions in this Agreement and in accordance
with the policies established by the Employer for senior executive level
employees; and

WHEREAS, the Executive desires to accept such employment;

NOW THEREFORE, in consideration of the promises and the mutual agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. DEFINITIONS

Those words and terms that have special meanings for purposes of this Agreement
are specially defined through the use of parenthetical quotations and
upper-lower case lettering. In addition, the following words and terms shall
have the meanings set forth below for the purposes of this Agreement:

1.1. Cause. Termination of the Executive’s employment for “Cause” shall mean
termination based on any of the following: (a) conviction (or entering a plea of
guilty or nolo contendere) of any felony or other crime involving misuse or
misappropriation of money or other property, moral turpitude, or that results in
Executive being incarcerated for more than sixty (60) consecutive days upon such
conviction; or (b) conduct that is intentional in nature that materially injures
the business or reputation of the Employer or that prevents the Executive from
being able to adequately perform his job duties; or (c) failure of the Executive
to perform to the best of his abilities a substantial portion of the Executive’s
duties and responsibilities assigned or delegated under this Agreement, which
failure is not cured, in the reasonable judgment of the Board, within sixty
(60) days after written notice given to the Executive by the Board, unless
Executive demonstrates during that sixty (60) day period that Executive is
taking affirmative steps to cure such failure and in such event Executive shall
be entitled to an additional sixty (60) days to cure such failure; (d) any
intentional and material breach by the Executive of any of the covenants set
forth in the Confidentiality & Non-Competition Agreement of even date herewith;
(e) gross negligence, willful gross misconduct or insubordination of the
Executive; or (f) an intentional and material breach of any provision of this
Agreement that is not cured, in the reasonable judgment of the Board, within
sixty (60) days after written notice given to the Executive by the Board, unless
Executive demonstrates during that sixty (60) day period that Executive is
taking affirmative steps to cure such failure and in such event Executive shall
be entitled to an additional sixty (60) days to cure such failure. Cause shall
be determined in good faith by the affirmative vote of a majority of the whole
Board (excluding the Executive if he is a member of the Board) after the
Executive has been provided the opportunity to make a presentation to the Board
(which presentation may be with counsel).



--------------------------------------------------------------------------------

 

1.2. Change in Control. “Change in Control” shall mean:

(i) the acquisition by any “person” or “group” (as defined in or pursuant to
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than (A) the Employer or any subsidiary thereof or
(B) any employee benefit plan of the Employer or any subsidiary thereof,
directly or indirectly, as “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of securities of the Employer representing more than fifty
percent (50%) of either the then outstanding shares or the combined voting power
of the then outstanding securities of the Employer;

(ii) during any period of twenty-four consecutive months, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period;

(iii) the stockholders of the Employer approve (A) a merger, consolidation or
other business combination of the Employer with any other “person” or “group”
(as defined in or pursuant to Sections 13(d) and 14(d) of the Exchange Act) or
affiliate thereof, other than a merger or consolidation that would result in the
outstanding common stock of the Employer immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into common
stock of the surviving entity or a parent or affiliate thereof) more than fifty
percent (50%) of the outstanding common stock of the Employer or such surviving
entity or a parent or affiliate thereof outstanding immediately after such
merger, consolidation or other business combination, or (B) a plan of complete
liquidation of the Employer or an agreement for the sale or disposition by the
Employer of all or substantially all of it’s assets (including if accomplished
pursuant to the sale of shares of equity securities (including by any
consolidation, merger or reorganization) of one or more subsidiaries of the
Employer which collectively constitute all or substantially all of its assets);
or

(iv) any other event or circumstance that is not covered by the foregoing
subsections but that the Board determines to affect control of the Employer and
with respect to which the Board adopts a resolution that the event or
circumstance constitutes a Change in Control for purposes of this Agreement.

1.3. Disability. Termination by the Employer of the Executive’s employment based
on “Disability” shall mean termination because the Executive is unable to
perform the essential functions of his/her position with or without
accommodation due to a disability (as such term is defined in the Americans with
Disabilities Act) for nine (9) months in the aggregate during any twelve month
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law.

 

-2-



--------------------------------------------------------------------------------

 

1.4. Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive based on any one of the
following:

1.4.1 Without the Executive’s express written consent, a material adverse change
made by the Employer in the Executive’s functions, duties or responsibilities,
including but not limited to, a change in the Executive’s reporting function to
the Chief Executive Officer;

1.4.2. Without the Executive’s express written consent, a reduction by the
Employer in the Executive’s Base Salary as the same may be increased from time
to time; or, except to the extent permitted by Section 3.4.1 hereof, a material
reduction in the package of fringe benefits provided to the Executive, taken as
a whole;

1.4.3. Without the Executive’s express written consent, the Employer fails to
provide the Executive with an office and administrative support or requires the
Executive to work in an office which is more than thirty (30) miles from the
location of the Employer’s current principal executive office, except for
required travel on business of the Employer to an extent substantially
consistent with the Executive’s business travel obligations; or

1.4.4. The failure by the Employer to obtain the assumption of and agreement to
perform this Agreement by a successor as contemplated in Section 8.1 hereof;

provided however, that any actions taken by the Employer to accommodate a
disability of the Executive or pursuant to the Family and Medical Leave Act
shall not be a “good reason” for purposes of this Agreement; and provided
further that the continued employment of the Executive shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason.

1.5. Notice of Termination. Any purported termination of the Executive’s
employment by the Employer for any reason, or by the Executive for any reason
shall be communicated by a written “Notice of Termination” to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
dated notice that (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, (iii) specifies a Date of
Termination; and (iv) is given in the manner specified in Section 8.2. “Date of
Termination” as used in this Agreement shall mean the date specified in the
Notice of Termination required by this Section.

2. EMPLOYMENT

2.1. Position and Term. The Employer hereby employs the Executive as Chief
Financial Officer, reporting directly to the Chief Executive Officer, and the
Executive hereby accepts said employment and agrees to render such services to
the Employer, on the terms and conditions set forth in this Agreement. Unless
extended as

 

-3-



--------------------------------------------------------------------------------

provided in this Section 2.1, or terminated in accordance with Section 5, this
Agreement shall terminate three (3) years after the date first above-written;
provided, however, that, while this Agreement is in effect, beginning one year
following the date first above-written and continuing on each one year
anniversary of the Agreement (the “Annual Renewal Date”), this Agreement shall
be automatically extended for an additional one (1) year, unless the parties
have re-negotiated the Agreement or one of the parties gives written notice of
non-renewal in accordance with Section 8.2 hereof to the other party at least
thirty (30) days prior to an Annual Renewal Date, in which event this Agreement
shall continue in effect for the remaining term of the Agreement. Reference
herein to the “Term” of this Agreement shall refer both to the initial term and
any successive term, as the context requires. The parties expressly agree that
designation of a term and renewal provisions in this Agreement does not in any
way limit the right of the parties to terminate this Agreement at any time as
hereinafter provided.

2.2. Duties. During the Term, and to the extent reasonably necessary to perform
his duties hereunder, the Executive shall devote his full working time and
attention and agrees to use his best efforts to further the interests of the
Employer and to perform such services for the Employer as is consistent with his
position and as directed, from time to time, by the Board. During the Term, and
to the extent reasonably necessary to perform his duties hereunder, the
Executive shall devote his full time, attention and energies to the business of
the Employer and shall not be employed or involved in any other business
activity that prevents the Executive from performing his duties hereunder.
Notwithstanding the foregoing, the following activities are permitted
activities: (i) volunteer services for or on behalf of such religious,
educational or non-profit organization as Executive may wish to serve, and
(ii) such other activities as may be specifically approved by the Employer.

3. COMPENSATION AND BENEFITS

3.1. Base Salary. For services rendered hereunder by the Executive, the Employer
shall compensate and pay Executive for his services during the Term at a minimum
base salary of Two Hundred Fifty Thousand Dollars ($250,000) per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Board. Said Base Salary shall be payable in accordance with
the Employer’s regular payroll practices.

3.2. Bonus. In addition to his Base Salary, the Executive shall be eligible
during the Term to receive an annual cash bonus of up to Fifty Thousand Dollars
($50,000), as may be adjusted from time to time and determined by the Board
based on the Employer’s performance goals and taking into account a
recommendation by the Employer’s Compensation Committee (“Bonus”). Any Bonus
shall be paid within ninety (90) days of the end of the Employer’s fiscal year.
The Executive must be employed at the end of the fiscal year but need not be
employed by the Employer at the time of payment in order to receive any Bonus to
which the Executive is otherwise entitled pursuant to the terms of this
Section 3.2. Payment of any Bonus shall be subject to the provisions of Sections
5.1, 5.2, 5.3, 5.4, 5.5 and 5.6 hereof. The Executive is also an eligible
participant in the Employer’s equity incentive, employer stock purchase and any
similar executive compensation plans the Employer may adopt from time to time.
Any awards under such plans shall be determined by the Board, taking into
account a recommendation by the Employer’s Compensation Committee.

 

-4-



--------------------------------------------------------------------------------

 

3.3. Withholding. All payments required to be made by the Employer hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld for payment to the applicable taxing authorities
pursuant to any applicable law or regulation. Employer shall make such payments
to the applicable taxing authority when due.

3.4. Policies and Benefits.

3.4.1 Participation in Policies and Benefit Plans. Except as otherwise provided
herein, during the Term, the Executive’s employment shall be subject to the
personnel policies that apply generally to the Employer’s executive employees as
the same may be interpreted, adopted, revised or deleted from time to time by
the Employer in its sole discretion. Except as otherwise provided herein, during
the Term, the Executive shall be entitled to participate in and receive the
benefits of any benefit plans, benefits and privileges given to executive level
employees of the Employer, to the extent commensurate with his then duties and
responsibilities (“Benefit Plans”) when and if such Benefit Plans are
established by the Employer. The Employer shall not make any changes in such
plans, benefits or privileges that would adversely affect the Executive’s rights
or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of the Employer and does not result in a
proportionately greater adverse change in the rights of or benefits to the
Executive as compared with any other executive officer of the Employer. Nothing
paid to the Executive under any plan or arrangement presently in effect or made
available in the future shall be deemed to be in lieu of the Base Salary payable
to the Executive pursuant to Section 3.1 hereof.

3.4.2 Director’s and Officer’s Liability Insurance. During the Term, the
Employer shall provide the Executive with directors’ and officers’ liability
insurance coverage in an amount determined by the Board to be appropriate and
affordable.

3.4.3 Life Insurance. During the Term, the Employer shall provide the Executive
with Life Insurance in accordance with the terms of any applicable life
insurance plan established by the Employer.

3.4.4 Long-term Disability Insurance. During the Term, the Employer shall
provide the Executive with Long-Term Disability Insurance in accordance with the
terms of any applicable long-term disability plan established by the Employer.

 

-5-



--------------------------------------------------------------------------------

 

4. SUPPORT AND EXPENSES

4.1. Office. The Employer shall provide the Executive with secretarial and
support staff and furnished offices and conference facilities in the Reston,
Virginia area, and in such other location, if any, in which the Executive
hereafter agrees to perform services on behalf of the Employer, all of which
shall be consistent with the Executive’s duties and sufficient for the efficient
performance of those duties.

4.2. Expenses. The Employer shall reimburse the Executive or otherwise provide
for or pay for all reasonable expenses incurred by the Executive in furtherance
of, or in connection with the business of the Employer, including, but not by
way of limitation, traveling expenses, communication expenses (including, but
not limited to, reasonable expenses relating to the acquisition, installation
and maintenance of telecommunications and computer networking facilities
enabling Executive to perform his duties on behalf of the Employer from
Executive’s primary residence), and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling or otherwise),
subject to such reasonable documentation and other limitations as may be
established by policies of the Employer and/or the Board.

5. TERMINATION

5.1. Termination Due to Death. If the Executive’s employment is terminated by
reason of the Executive’s death, the Employer shall (i) continue to pay the
Executive’s Base Salary then in effect for a period of twelve (12) months after
the Date of Termination (after which time the Employer shall have no further
obligation to pay Base Salary to the Executive) and (ii) within ninety (90) days
of the Employer’s last payment of Base Salary under this Section, or the end of
the Employer’s fiscal year during which the Executive’s death occurs, whichever
is earlier, pay, on a prorated basis if applicable, any earned but unpaid Bonus,
determined as of the Date of Termination (using calendar days of service to the
Company during the year of Executive’s death as a percentage of 365 calendar
days to determine the percentage of Bonus compensation). The entitlement of any
beneficiary of the Executive to benefits under any benefit plan shall be
determined in accordance with applicable law and the provisions of such plan. In
lieu of payments to the Executive’s estate following the Executive’s death, the
Executive may designate a beneficiary or beneficiaries to whom all payments
which may be due under this Agreement will be made in the event of the
Executive’s death. Such designation shall be made on a form delivered to the
Employer. The Executive shall have the right to change or revoke any such
designation from time to time by filing a new designation or notice of
revocation with the Employer, and no notice to any beneficiary nor consent by
any beneficiary shall be required to effect any such change or revocation. If
the Executive shall fail to designate a beneficiary before the Executive’s
death, or if no designated beneficiary survives the Executive, any payments
which may be due under this Agreement following the Executive’s death will be
paid to the Executive’s estate.

 

-6-



--------------------------------------------------------------------------------

 

5.2. Termination Due to Disability. If the Executive is terminated due to
Disability, the Employer shall (i) continue to pay the Executive’s Base Salary
then in effect for a period of twelve (12) months after the Date of Termination
(after which time the Employer shall have no further obligation to pay Base
Salary to the Executive) and (ii) within ninety (90) days of the Employer’s last
payment of Base Salary under this Section, or the end of the Employer’s fiscal
year during which it is determined that the Executive has a Disability,
whichever is earlier, pay, on a prorated basis if applicable, any earned but
unpaid Bonus, determined as of the Date of Termination (using calendar days of
service to the Company during the year of Executive’s Disability as a percentage
of 365 calendar days to determine the percentage of Bonus compensation). The
entitlement of the Executive to benefits under a plan described in Section 3.4.1
upon such termination shall be determined in accordance with applicable law and
the provisions of such plan.

5.3. Termination by Executive Other Than for Good Reason. In the event the
Executive terminates this Agreement other than for Good Reason, compensation
pursuant to Section 3.1 of this Agreement shall end as of the Date of
Termination and any unpaid Bonus shall be forfeited by the Executive. The
entitlement of the Executive to benefits under any Benefit Plan shall be
determined in accordance with applicable law and the provisions of such plan.

5.4. Termination by the Employer Without Cause. If this Agreement is terminated
by the Employer Without Cause pursuant to this Section 5.4, effective the Date
of Termination, the Employer shall (i) continue to pay the Executive’s Base
Salary then in effect for a period of six (6) months after the Date of
Termination and (ii) within ninety (90) days of the Employer’s last payment of
Base Salary under this Section, or the end of the Employer’s fiscal year during
which such Termination Without Cause occurs, whichever is earlier, pay one
hundred percent (100%) of the Bonus the Executive would have been entitled to
had he remained an employee of Employer until the end of Employer’s fiscal year,
provided however, upon one year of continuous employment with the Employer, the
six month limitation period set forth above shall automatically adjust to a
twelve (12) month period without further action of the Executive or Employer.
Thereafter, the Employer shall have no further obligation to pay compensation to
the Executive under this Agreement. Provided however, that upon a termination by
the Employer pursuant to this Section 5.4 within the six (6) full calendar month
period prior to the effective date of a Change in Control, or within the twelve
(12) full calendar months following the effective date of a Change in Control,
the cash payment(s) due to Executive as described in this Section 5.4 shall be
due and payable in full within thirty (30) days of the effective date of a
Change in Control or the effective date of the Executive’s Termination Without
Cause, whichever is later. The Executive shall continue to be entitled to
benefits under Employer’s Benefit Plans for six (6) months after the Date of
Termination provided that a review of applicable law and the provisions of such
plans does not result in a determination to the contrary, provided however, upon
one year of continuous employment with the Employer, the six month limitation
period set forth above shall automatically adjust to a twelve (12) month period
without further action of the Executive or Employer.

5.5. Termination for Cause. Upon a Termination by the Employer for Cause as
defined in Section 1.1 pursuant to this Section 5.5, the Employer shall have no
further obligation to pay compensation (Base Salary or Bonus) to the Executive
effective the Date of Termination. The entitlement of the Executive to benefits
under a plan described in Section 3.4.1 upon such termination shall be
determined in accordance with applicable law and the provisions of such plan.

 

-7-



--------------------------------------------------------------------------------

 

5.6. Termination by the Executive for Good Reason. If the Executive terminates
this Agreement for Good Reason, the Executive shall be entitled to receive the
same payments and benefits specified in Section 5.4 of this Agreement. Upon a
termination for Good Reason within the six (6) full calendar month period prior
to the effective date of a Change in Control or within the twelve (12) full
calendar months following the effective date of a Change in Control, the
Executive shall be entitled to the same expedited payments provided in
Section 5.4. The entitlement of the Executive to benefits under a plan described
in Section 3.4.1 upon such termination shall be determined in accordance with
applicable law and the provisions of such plan.

5.7. Termination Due to Discontinuance of Business. Notwithstanding anything in
this Agreement to the contrary, in the event the Employer’s business is
discontinued because rendered impracticable by substantial financial losses,
lack of funding, legal decisions, administrative rulings, declaration of war,
dissolution, national or local economic depression or crisis or any reasons
beyond the control of the Employer, this Agreement shall terminate as of the day
the Employer determines to cease operation with the same force and effect as if
such day of the month were originally set as the termination date hereof. In the
event this Agreement is terminated pursuant to this Section 5.7, the Employer
shall have no further obligation to pay compensation to the Executive effective
the Date of Termination. The entitlement of the Executive to benefits under a
plan described in Section 3.4.1 upon such termination shall be determined in
accordance with applicable law and the provisions of such plan. This Section 5.7
shall be void and of no effect in the event of a discontinuance that occurs
within twelve (12) months after the effective date of a Change in Control.

5.8. Termination by Mutual Consent. Notwithstanding any of the foregoing
provisions of this Section 5, if at any time during the course of this Agreement
the parties by mutual consent decide to terminate it, they shall do so by
separate agreement setting forth the terms and conditions of such termination.

5.9. Cooperation with Employer After Termination of Employment. Following
termination of the Executive’s employment for any reason, the Executive shall
fully cooperate with the Employer in all matters relating to the winding up of
his pending work on behalf of the Employer including, but not limited to, any
litigation in which the Employer is involved, and the orderly transfer of any
such pending work to other employees of the Employer as may be designated by the
Employer. The Employer agrees to reimburse the Executive for any out-of-pocket
expenses he incurs in performing any work on behalf of the Employer following
the termination of his employment.

5.10. Withholding. All payments required to be made by the Employer to the
Executive under Section 5 of this Agreement shall be subject to the withholding
of such amounts, if any, relating to tax and other payroll deductions as the
Employer may reasonably determine should be withheld for payment to the
applicable taxing authorities pursuant to any applicable law or regulation.
Employer shall make such payments to the applicable taxing authority when due.

 

-8-



--------------------------------------------------------------------------------

 

6. CONFIDENTIALITY & NON-COMPETITION AGREEMENT

The parties hereto have entered into a Confidentiality & Non-Competition
Agreement, dated August __, 2010, which may be amended by the parties from time
to time without regard to this Agreement. The Confidentiality & Non-Competition
Agreement contains provisions that are intended by the parties to survive and do
survive termination or expiration of this Agreement.

7. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

7.1. No Conflict of Interest. The Executive warrants that he is not, to the best
of his knowledge and belief, involved in any situation that might create, or
appear to create, a conflict of interest with his loyalty to or duties for the
Employer, except as such may have been previously disclosed to Employer.

7.2. Notification of Materials or Documents from Other Employers. The Executive
further warrants that he has not brought and will not bring to the Employer or
use in the performance of his responsibilities at the Employer any materials or
documents of a former employer that are not generally available to the public,
unless he has obtained express written authorization from the former employer
for their possession and use.

7.3. Notification of Other Post-Employment Obligations. The Executive also
understands that, as part of his employment with the Employer, he is not to
breach any obligation of confidentiality that he has to former employers, and he
agrees to honor all such obligations to former employers during his employment
with the Employer. The Executive warrants that he is subject to no employment
agreement or restrictive covenant preventing full performance of his duties
under this Agreement.

7.4. Indemnification For Breach. In addition to other remedies that the Employer
might have for breach of this Agreement, the Executive agrees to indemnify and
hold the Employer harmless from any breach of the provisions of this Section 7.

8. GENERAL PROVISIONS

8.1. Assignment. The Employer shall assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Employer may hereafter merge or consolidate or to
which the Employer may transfer all or substantially all of its assets, if in
any such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of the Employer hereunder as fully
as if it had been originally made a party hereto, but may not otherwise assign
this Agreement or its rights and obligations hereunder. The Executive may not
assign or transfer this Agreement or any rights or obligations hereunder.

 

-9-



--------------------------------------------------------------------------------

 

8.2. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Employer:    Comstock Homebuilding Companies, Inc.    11465 Sunset Hills
Road, 4th floor    Reston, Virginia 20190    Attention: General Counsel
To the Executive:    Joseph Squeri    5121 Westpath Way    Bethesda, Maryland
20816

8.3. Amendment and Waiver. No amendment or modification of this Agreement shall
be valid or binding upon (i) the Employer unless made in writing and signed by
an officer of the Employer designated by the Board, and (ii) upon the Executive
unless made in writing and signed by him.

8.4. Non-Waiver of Breach. No failure by either party to declare a default due
to any breach of any obligation under this Agreement by the other, nor failure
by either party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.

8.5. Severability. In the event that any provision or portion of this Agreement,
with the exception of Sections 2 and 3, shall be determined to be invalid or
unenforceable for any reason, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect.

8.6. Governing Law. To the extent not preempted by federal law, the validity and
effect of this Agreement and the rights and obligations of the parties hereto
shall be construed and determined accordance with the law of the Commonwealth of
Virginia.

8.7. Forum Selection and Consent to Jurisdiction. With respect to any litigation
based on, arising out of, or in connection with this Agreement, the parties
hereby expressly submit to the personal jurisdiction of the Fairfax County
Circuit Court for the Commonwealth of Virginia and of the United States District
Court for the Eastern District of Virginia. The parties hereby expressly waive,
to the fullest extent permitted by law, any objection that they may now or
hereafter have to the laying of venue of any such litigation brought in any such
court referred to above, including without limitation any claim that any such
litigation has been brought in an inconvenient forum.

 

-10-



--------------------------------------------------------------------------------

 

8.8. Entire Agreement. This Agreement contains all of the terms agreed upon by
the Employer and the Executive with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties dealing with such subject matter, whether oral or written.

8.9. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the transferees, successors and assigns of the Employer, including
any corporation or entity with which the Employer may merge or consolidate.

8.10. Headings. Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.

8.11. Counterparts. This agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which when taken together, shall
be and constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date and year first written above.

 

The Employer:     COMSTOCK HOMEBUILDING COMPANIES, INC.     By:  

 

      Christopher Clemente       Chief Executive Officer The Executive:    

 

      Joseph M. Squeri

 

-11-